Citation Nr: 1814370	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-25 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches. 
 
2.  Entitlement to service connection for partial complex seizures. 
 
3.  Entitlement to service connection for residuals of shell fragment wound to the scalp. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974, from June 1978 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In August 2017, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

As a procedural matter, the Veteran has seven other issues on appeal; however, these issues were not certified to the Board prior to the April 2017 hearing.  He has since requested a hearing on these issues as well and they will be decided by the Board at a later time once he is afforded a hearing per his request. 


FINDINGS OF FACT

1.  Tension headaches were shown in service; a current diagnosis of tension headaches has been shown.

2.  A diagnosis of partial complex seizures has not been shown. 
	
3.  Residuals of a shell fragment wound to the scalp have not been shown. 


CONCLUSIONS OF LAW

1.  Tension headaches were incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Partial complex seizures were not incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  Residuals of a shell fragment wound to the scalp were not incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a), which are not applicable here, are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Headaches 

The Veteran asserts that his currently diagnosed headaches are a continuation of his in-service diagnosis of migraine and tension headaches.  

The Veteran has a current diagnosis of tension headaches.  Specifically, an October 2008 clinical note diagnosed chronic headaches "more like tension type."  In an October 2012 VA examination, the Veteran reported that he had had headaches since service, which worsened in 2008.  The headaches were described as a "dull ache."  The examiner confirmed diagnoses of migraine, including migraine variant headaches and chronic tension type headaches.  

Further, it is indisputable that the Veteran was diagnosed with tension and migraine headaches in-service.  Service treatment records (STRs) dated in February 1989 indicate that he began experiencing headaches and discomfort during the prior three months, which were associated with blurred vision, lightheadedness, nausea, and occasional vomiting.  The headaches occurred two to three times per week and lasted between 1 and two hours, and sometimes up to eight hours.  

Additional STRs dated in February 1989 note headaches and treatment notes dated in March 1989 and April 1989 note migraine headaches.  A Medical Board Report dated in September 1990 confirms diagnoses of common migraine headaches and muscle tension headaches, which were described as a "dull, constant ache."  The Problem List in the STRs dated in November 1990 show common migraine headaches.  Subsequently, the Veteran was recommended for discharge due to migraine headaches, tension headaches, high-cholesterol, and probable partial complex seizures.  Therefore, headaches were shown in service.

Therefore, the threshold question is whether the in-service headaches are related to the current diagnosis of headaches.  

The Board has places high probative value on the Veteran's lay statements and sworn testimony that he has experienced headaches since service.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While he is not competent to offer an opinion as to the medical etiology of his current headaches, the Board places significant value on the fact that the description of the headaches in-service are identical to the description of the headaches by the most recent VA examiner.  

While the examiner found that the headaches were not related, the Board places higher weight on the Veteran's testimony, supported by his spouse, that his headaches started in service and worsened in 2008.  Moreover, during an April 2015 Agent Orange evaluation, the examiner noted many years of chronic headaches.  Additional post-service VA treatment notes show a history of unexplained headaches.  In light of the above discussion, the evidence supports the claim and the appeal is granted.

Partial Complex Seizures 

The Veteran asserts that he has current seizures that are a continuation of his in-service diagnosis of partial complex seizures. On review of the evidence, service connection for partial complex seizures is not warranted on the basis that no current disability is shown. 

Turning to the service treatment records (STRs), a February 1988 Report of Medical History reflects that the Veteran denied epilepsy.  An April 1989 neurological evaluation showed "probable" partial complex seizures, and an October 1989 evaluation notes that since the last time the Veteran was seen he had "been spell free."  Thereafter, the April 1990 Medical Board Report diagnosed "probable" partial complex seizures and a November 1990 problem list notes "complex partial seizure." 

While a "probable" seizure disorder was noted in service, post-service diagnostic testing failed to reveal a seizure disorder.  Specifically, private treatment notes from a neurological clinic dated in October 2008 contain the results of electroencephalogram, which did not find any abnormality of the brain and no epileptiform discharge.  Therefore, diagnostic testing did not diagnose a seizure disorder.

In an October 2012 VA examination, the Veteran reported that he used to have "petit mal" seizures in which he would stare in the distance and be unresponsive for 15 to 20 seconds for up to 3 minutes, for which he was prescribed Tegretol, but was seizure free for a year, and the medication was stopped in 1992.  He remained seizure free until 2010, when he reported having spells in which he lost track of time.  His spouse told him that these episodes occur several times a week, but he did not seek any medical attention during this time.  

After a physical examination, the examiner opined that there was no current diagnosis of complex partial seizures, and it would be mere speculation to determine if his present events were complex partial seizures.  The examiner further noted that the Veteran's history was inconsistent at times throughout the examination, for example, he stated that the episodes were several times a day and later noted that the last episode was three days earlier.  The examiner explained that based on review of the medical record, medical literature, and the physical examination of the Veteran, although the Veteran described starring episodes, it could not be determined that such episodes were true epileptic events.   

The Board finds the medical evaluations to be adequate and of high probative value.  Indeed, diagnostic testing did not reveal a seizure disorder.  This was further supported in the October 2012 examination.  At that time, the examiner had the opportunity to examine the Veteran and fully reviewed the claims file, which was used in formulating the opinion.  While the examiner acknowledged the Veteran's lay reports, there was no medical evidence to establish a current diagnosis. 

Additional medical evidence reflects the Veteran's statements that he had a seizure disorder but these were notation of his statements and not an assessment of whether a seizure disorder exists.  Specifically, in an October 2015 treatment note, he related that he had petit mal seizures after a reported head trauma in-service, but he "has been seizure free for years."  An additional rehabilitation medicine consultation note dated in October 2015 reveals that he did not have any seizures listed in his chart, and specifically denied any seizures.  The assessment was history of petit mal seizures post-military that may have been due to head trauma, but "none in years," and not taking any medications. 

The Board has considered the Veteran's lay statements that he has a seizure disorder and his spouse testified that he still had periods when he blanked out, an while not for "terribly enormous time," he still completely blocked her out and would not hear her, even if she was right in front of him.  While they are competent to testify - the Veteran as to his symptoms and his spouse as to her observations - they are not competent to diagnose him with a seizure disorder.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Residuals of Shell Fragment Wound 

The Veteran asserts that while he was stationed in Da Nang, Vietnam, he sustained a shell fragment wound to the scalp, and was treated at the base hospital in Da Nang.  The Board initially notes that the Veteran attempted to establish presence in Vietnam; however, under the facts of this case, the location where the asserted in-service injury occurred is irrelevant and the Board makes no finding regarding whether he served in Vietnam.

On review, the Board finds that service connection for residuals of fragment shell wound is not warranted.  The record does not demonstrate that the Veteran has met the threshold element of his service connection claim, namely a current disability.  In this regard, the current record fails to show a diagnosis of residuals of fragment shell wound to the scalp

During his April 2017 hearing, the Veteran testified that during service he was stationed in Da Nang and while refueling aircraft out on the flight line, the siren went off, and there was an explosion not too far on his left side.  He noted that the next thing he remembered was waking up on the ground with his head bleeding.  He further testified that the head injury required stiches, but stated that while he had a small indention, there was no scar.  His spouse testified that he told her about the fragment shell wound though she also admitted that despite looking for a scar, she could not find one, but rather just a small indention.  

The STRs are silent to any complaints, treatments, or diagnosis of a head injury and or residuals thereof.  A Report of Medical History dated in May 1971 shows that he denied any head injury.  During his April 1974 separation examination, he did not report any hospitalizations or surgeries.  In fact, the only thing he noted was that he underwent circumcision in 1971.  Thereafter, Reports of Medical History dated in May 1978 and September 1979 again indicate that he denied any head injury and no residuals of a shell fragment wound to the scalp was noted.

Post-service medical evidence is negative for complaints of, treatment for, or a diagnosis of residuals of a scalp wound.  Notably, the only indication of head trauma in the Veteran's post-service treatment notes is by self-reported history and not due to any medical diagnosis.  Moreover, both the Veteran and his spouse have indicated that no residual scarring is present.  

Based on the above, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for tension headaches is granted. 
 
Service connection for partial complex seizures is denied. 
 
Service connection for residuals of residuals of shell fragment wound to the scalp is denied. 
 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


